Title: To James Madison from Shadrach Penn Jr., 22 February 1815
From: Penn, Shadrach Jr.
To: Madison, James


                    
                        Sir,
                        Georgetown Ky Feby 22. 1815
                    
                    I shall not appologize for the liberty I now take of addressing you. A small account exists between us in the pecuniary way which I wish adjusted. It appears from my Books that you have Received from me a federal paper entitled the American Statesman from the 21st March 1812 to the 27th Nov 1813 making 15 mos. and @ $3 pr annum is $3.75. My act against the hon Secy of war is the same. But as the Sum cannot be made in Bills, for each of the accounts I should be happy to Receive $3 in Some kind of Treasury or Bank paper.
                    Objections may possibly be made on the part of yourself & the hon Secy, to paying my Bills against you, on account of your not having Subscribed for the paper. But as I have never Subscribed to your politics & principles, & am Compelled to abide by your orders & laws—As you have been forced upon me, and a number of others, as the chief Magistrate of the nation, & have forced along with you the Late, as well as the present Secy of War—all contrary to my wishes or views of propriety, I conceive that I am justified, in having forced my politics & paper upon you & the hon Secy for the short space of fifteen months. And for which I hope that each of you will force upon me the Sum of $3. in notes either on the treasury of the U States, or on Some of the Eastern Banks. I am Sir Very Resplly
                    
                        S. Penn Jr
                    
                    
                        NB Please lay this before the hon Secy war.
                    
                    
                    
                        PS Peace being made, I have no doubt you are much gratified as we are permitted to “quit fighting” upon the Same terms that we could have avoided it in 1812. But, “mum,” Say you, & your blind adherents. Feby 27. 1815.
                    
                